Citation Nr: 9914418	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a fungal rash of 
the hands and feet.

2.  Entitlement to an increased (compensable) rating for 
hepatitis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for a lower back disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The claim for service connection for a fungal rash of the 
hands and feet is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The veteran currently exhibits no ascertainable 
manifestations of liver dysfunction or hepatitis.  

2.  In a January 1994 decision, the RO denied service 
connection for a low back disorder; the veteran did not 
appeal, and the decision became final.  

3.  Evidence submitted subsequent to the January 1994 RO 
decision denying service connection for a low back disorder, 
when viewed in the light of all of the evidence of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a fungal rash 
of the hands and feet.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for a compensable rating for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7345 (1998).  

3.  The unappealed January 1994 RO decision denying service 
connection for a lower back disability is final.  38 U.S.C.A. 
§ 7105 (West 1997); 38 C.F.R. § 3.104(a), 20.302, 20.1103 
(1998).  

4.  Evidence received since the January 1994 RO decision is 
not new and material, and the claim for service connection 
for a low back disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Fungal Rash of the Hands and 
Feet

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran has contended at his RO and Board hearings that a 
fungal rash first manifested itself while he was on active 
duty during service in Korea.  He had noticed that his feet 
were bleeding and thus reported to a dispensary, where he was 
treated for athlete's foot.  He maintains, however, that the 
infection was not athlete's foot, and that the salve he was 
given to put on it was not effective.  He had continually had 
the infection after service.  Several years ago, he had been 
seen at a VA clinic, where he was given treatment with an 
ointment, which keeps the problem under control.  

Service medical records are negative for manifestations, 
treatment, or diagnosis of a fungal rash.  In January 1995, 
Thomas O'Quinn, M.D., signed a certificate in which he stated 
that he had seen the veteran in his office on a number of 
occasions since service.  In January 1955, he had examined 
the veteran for employment purposes and had found nothing 
wrong with him.  

A VA disability evaluation examination in March 1955 did not 
report the presence of a fungal infection, nor is there any 
evidence that the veteran had complained of such at that 
time.  In September 1982, the veteran filed a claim for VA 
pension, but did not report a fungal infection.  VA 
disability evaluation in July 1988 found his skin to be 
clear, with no report of a rash or fungal infection.  
Evidence reveals that the veteran first requested an 
appointment at the dermatology clinic for a rash on his hand 
in July 1997.  In December 1997, he reported a 10 year 
history of skin problems on his fingers.  He was subsequently 
treated for this disorder.  

These records indicate that it is likely that the veteran 
currently has a skin disorder.  There is no medical evidence 
of any such disorder during service or during the many years 
between his separation from service and his recent VA 
treatment.  Even if it is conceded that his testimony as to 
in-service and post-service skin problems is credible, as 
must be done to determine whether the claim is well-grounded, 
such testimony is not competent evidence with respect to the 
nature of such skin problems.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Moreover, no physician has provided 
opinion that his current disorder is related to any in-
service skin problems.  The Board is left with no probative 
evidence that any current skin disorder is linked to service.  
Accordingly, this claim is not well grounded and must be 
denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

II.  A Compensable Rating for Hepatitis

The Board notes that the veteran's claim for a compensable 
evaluation for hepatitis is well grounded within the meaning 
of 38 U.S.C.A. § 5107.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994). Since the Board is 
satisfied that all relevant and available facts have been 
properly developed, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service medical records reveal that the veteran was admitted 
to a hospital in Japan in October 1951 for symptoms 
indicative of infectious hepatitis, although he did not 
appear acutely ill.  Two days later, he was evacuated to a 
United States Naval Hospital for liver function studies.  
Initial examination there found that the jaundice had 
cleared, his urine was normal in color, and his appetite had 
returned.  Following bed rest for 10 weeks, he had no return 
of symptoms or elevation of liver function tests.  He was 
thus returned to duty.  He had a recurrence of the symptoms a 
short time later and was placed on routine hepatitis regimen, 
where he rapidly improved.  He was discharged to duty in 
March 1952.  In May 1952, he was found physically qualified 
for inactive duty.  

In March 1955, the veteran underwent a VA examination with 
specific attention to jaundice and hepatitis.  Liver and 
biliary function studies were normal, and an x-ray showed no 
evidence of splenic or hepatic enlargement.  The examiner 
found on palpation that the liver was not palpably enlarged.  
He stated that he found no evidence of liver disease.  
Although there is no evidence that the July 1988 VA examiner 
included a particular examination of the veteran's liver, he 
did not report any evidence of liver disease.  In June 1998, 
the veteran was afforded another VA examination related to 
hepatitis.  He reported that he had periodic pain that he 
attributed to hepatitis, his last episode a "hurting pain" 
in the right upper quadrant.  He had not seen a doctor for 
this pain or for hepatitis.  Examination revealed that the 
veteran was well-developed and well nourished.  His abdomen 
was without organomegaly or masses.  He had a very mild 
tenderness in the right upper quadrant, but no rebound 
tenderness.  Bowel sounds were normoactive.  Hepatitis screen 
and liver function tests were done and were reviewed by the 
examiner.  The diagnosis was status post hepatitis B 
infection with normal liver function tests.  

The veteran's status post hepatitis infection is currently 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1998), relative infectious hepatitis.  
For a 100 percent evaluation, there must be marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  Moderate liver 
damage, manifested by recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, warrants a 60 
percent evaluation.  If there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency, but necessitating dietary 
restriction or other therapeutic measures, a 30 percent 
evaluation is assigned.  Demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  A healed, nonsymptomatic condition is 
noncompensable.  

A review of the evidence indicates that the infectious 
hepatitis which was incurred in service had resolved by the 
spring of 1952.  Throughout the years, the veteran has 
provided no evidence of symptoms or treatment of a liver 
disorder, either from private providers or from VA 
physicians.  Liver function tests, x-rays, and physical 
examination in 1955 and 1998 were entirely normal, without 
evidence of any liver damage.  The current medical evidence 
not only does not show demonstrable liver damage, but also 
does not show that he has gastrointestinal distress due to 
hepatitis.  Although he stated at his January 1999 hearing 
before the undersigned Member of the Board that he believed 
many of his current disabilities, gastrointestinal symptoms, 
were all due to hepatitis, there is no competent medical 
evidence to support his theory.  The Board, therefore, is 
unable to find any ascertainable evidence of a residuals of 
hepatitis.  Accordingly, a compensable evaluation for 
hepatitis must be denied.  

III.  New and Material Evidence to Reopen a Claim for a Lower 
Back Disability

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Veterans Appeals (Court) has held 
in Evans v. Brown, 9 Vet. App. 273 (1996), that a previously 
and finally disallowed claim may be reopened when new and 
material evidence has been presented since the time that the 
claim was finally disallowed on any basis.  In determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In order for a claim 
to be reopened and the entire record reviewed, the evidence 
must be both "new" and "material."  38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  To be 
material, it must be relevant and probative of the issue or 
issues at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If the additional evidence considered is deemed 
"material," then the claim is reopened.  Wilkinson v. 
Brown, 8 Vet. App. 263 (1995).  Following reopening, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Kightly v. Brown, 
6 Vet. App. 200, 205 (1994).  

Service connection for lower back pain was initially denied 
by the RO in January 1994.  The veteran was informed of his 
appellate rights in February 1994.  Since the veteran did not 
appeal this decision, it is the last final decision on this 
issue.  

The veteran stated at his video hearing before the 
undersigned Member of the Board that he had hurt his back 
while lifting something during service in Korea.  He had been 
treated with a pain- relieving medication.  He maintained 
that, after service, while he worked as a lineman for the 
telephone company, he had to wear a special belt for his 
back.  During his RO hearing, he testified that a private 
physician he had seen for back problems shortly after service 
had died and that he could not recall the name of a 
chiropractor who had treated him in 1982.  

Service medical records are negative for any reference to a 
back injury or back pain.  Records following service show no 
manifestations of back pain or treatment for a back disorder.  
In an application for VA pension in September 1982, the 
veteran reported a work- related back injury in 1977.  In 
January 1984, he reported treatment for back trouble in 1983.  
VA examination in July 1988 mentioned that the veteran had a 
full range of motion of the lumbar spine, with some 
discomfort.  An x-ray report provided an impression of a 
normal lumbosacral spine.  

Additional medical evidence submitted consists of VA 
outpatient treatment records, dating from May 1996 to May 
1998 and a VA disability evaluation examination for 
hepatitis, dated in June 1998.  These records refer to 
degenerative joint disease (whether of the low back or not is 
unclear), and, while new, are not material.  They have no 
relevance to the matter of whether such low back disorder is 
the result of in- service disease or injury.  The veteran's 
testimony of low back injury in service is new evidence, but 
is also is not material because the record is devoid of any 
competent evidence linking current low back disability to the 
injury in service.

The aforementioned new evidence does not bear directly and 
substantially upon the specific matter under consideration.  
It is not material and thus does not serve to reopen this 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a lower back disability.  Hence the benefit 
sought on appeal is denied.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  Annoni v. Brown, 5 Vet. App. 463 (1993). 




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a fungal rash of the hands and feet is 
denied.  

A compensable evaluation for hepatitis is denied.  

New and material evidence not having been submitted, the 
claim for service connection for a lower back disorder is not 
reopened and is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

